Citation Nr: 0019883	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  90-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection to arthritis, secondary 
to medications taken for a service-connected duodenal ulcer 
disability.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for a skin disorder.  

3.  Entitlement to service connection for a skin disorder. 

4.  Entitlement to service connection for lipoma as a result 
of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1972.

This appeal initially arose before the Board of Veterans' 
Appeals (Board) from a rating decision dated June 1989 by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veteran's Affairs (VA), which denied the veteran's claims for 
arthritis and a skin disorder.  The veteran's claim for 
service connection for a lipoma disorder was identified as an 
issue on appeal in a subsequent BVA remand decision.  The 
veteran's claims were remanded in December 1990, July 1992, 
October 1994, and finally in December 1997 for additional 
development of the evidence.  That action being complete, the 
case is now returned for our review.  

As a preliminary matter, we note that the veteran's third 
claim has alternatively been referred to by his 
representative as one for "lipoma" and "lymphoma".  In 
this regard, it is noted that a physician who provided a 
medical opinion in October 1996 noted that the veteran's 
representative, in a May 1996 letter, referred to the 
veteran's removal of a lipoma as a "lymphoma" disorder, and 
that the reference was in error, as the veteran did not have 
such a disorder.  Subsequent to this notation, the 
representative then did reference the veteran's claim as a 
lipoma claim, which was then adjudicated by the RO.  However, 
recently, the representative again referred to the veteran's 
claim as one for lymphoma.  As a lymphoma claim is not ripe 
for our review, it is referred to the RO for any action 
deemed appropriate.  

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim of service connection for a arthritis disorder has 
been developed.  

2.  The evidence does not show that an arthritis disorder is 
due to Tagamet or Zantac prescribed for ulcer disease, or is 
otherwise proximately due to service.  

3.  Evidence substantial to a claim for service connection 
for a skin disorder has been received since the Board's 
November 1988 decision.  

4.  A extant skin disorder which is related to treatment for 
a service connected disorder is not shown.  

5.  A lipoma disorder is not shown.  


CONCLUSIONS OF LAW

1.  A arthritis disorder was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The evidence received subsequent to the Board's November 
1988 decision is new and material, and the appellant's claim 
for service connection for a skin disorder may be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  A claim for entitlement to service connection for a skin 
disorder is not well grounded, and therefore was not incurred 
in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, (1999).  

4.  A claim for entitlement to service connection for a 
lipoma disorder is not well grounded, and therefore was not 
incurred in, or aggravated by, active service. 38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection to arthritis, secondary 
to medications taken for a service-connected duodenal ulcer 
disability.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-
95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 (1995).  

As a preliminary matter, we note that the veteran's claim has 
been remanded numerous times for additional development, and 
that he objected to the adequacy of that development in 
written and oral statements made in August 1999.  
Specifically, the December 1997 remand requested that the 
veteran be examined by a Board of two physicians who were 
experts in Rheumatology, so as to resolve the issue of the 
veteran's claim that Tagamet and Zantac prescribed for his 
service-connected ulcer disability caused an arthritic 
disorder.  

A record review was first conducted by a gastrologist, in 
November 1998.  A March 1999 Memorandum from the Chief of the 
Rheumatology section reveals that a second opinion was given, 
based on a review of the veteran's records, and based on the 
Chief's knowledge and experience as a rheumatologist.  
Attached to this memorandum is a note from the administrative 
officer, stating that the veteran's claim was transferred to 
them from another VA facility, due to a lack of a board of 
two rheumatologists.  The author of the letter stated that 
his facility also did not have a board of two 
rheumatologists.  A medical record dated June 1999 shows that 
the veteran was next examined by a Dr. Mc Alpine at the Las 
Vegas, VAMC.  In September 1999, the veteran was afforded a 
VA joints examination where an opinion was provided by the 
examiner as to the veteran's diagnosed degenerative joint 
disease and an opinion was provided as to his arthritic 
symptom complex.  The examiner also reviewed the claims 
folder.

We point out that we are aware that compliance with the 
orders of a Board Remand is required under the rule of 
Stegall v. West, 11 Vet. App. 268 (1998).  However, the facts 
of the instant case are inapposite to those presented in 
Stegall.  First, a BVA requested examination was not 
accomplished in Stegall because of the RO's determination 
that the pre-existing treatment records were adequate, an 
inappropriate discretionary determination by the RO that was 
not made here.  The Court specifically held that the evidence 
in Stegall was inadequate for rating purposes.  In contrast, 
we determine, after a careful review of the four previous 
remand orders and the extensive development that the RO 
conducted in order to comply with these orders, that the 
evidence obtained, in this case, is more than adequate for 
rating purposes.  Second, compliance with the specific remand 
orders in Stegall was possible, but neglected; that is, the 
RO knowingly choose an alternate course of action.  In this 
case, the most recent remand orders were not possible.  
First, some of the medical evidence and the judgment order 
from the veteran's civil case that the remand asked for 
apparently no longer existed.  The dismissal order was 
obtained instead.  Second, the RO repeatedly sent the 
veteran's claims folder to various VA medical facilities to 
obtain the opinions and examinations requested, but none of 
the VA medical facilities had a board of two specialists in 
Rheumatology, for compensation and pension purposes, as 
explained in the note by the administrative officer attached 
to the March 1999 Memorandum.  However, the veteran was 
repeatedly examined, most recently in October 1999, and in 
June 1999 (by his choice of a Las Vegas, Nevada, VA 
physician), and an opinion was obtained, in March 1999, by 
the Chief of the Rheumatology service which, in addition to 
the October 1999 opinion, again speaks to the specific 
concerns of the previous Remands.  

Thus, as the veteran has been repeatedly examined, his 
records repeatedly reviewed, and extensive development has 
been conducted on his behalf, we find that no further action 
on this question is warranted.  

The veteran testified that he manifests an arthritic 
disability that is due to his ingestion of Tagamet and/or 
Zantac for his service-connected duodenal ulcer disability.  
Thus, he avers that secondary service connection for an 
arthritic disability is warranted.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

As indicated above, this claim was remanded for additional 
development of the evidence.  Most recently, in a Board 
decision dated December 1997, the veteran's claim that new 
and material evidence was received on this matter was granted 
to the extent that his claim was reopened.  The question that 
is now before the Board is whether the veteran's claim is 
well grounded.  

The veteran's claim that he manifested an arthritic 
disability that was related or proximately due medication he 
was prescribed for his service-connected duodenal ulcer 
disability was finally denied in a November 1988 Board 
decision.  That decision found that there was no etiological 
relationship between an arthritis disability and Tagamet or 
Zantac prescribed for an ulcer disability.  The veteran next 
submitted a claim to "reopen" his claims of service 
connection in June 1989.  The veteran's claims were again 
remanded in December 1990, July 1992, October 1994, and 
finally in December 1997.  That development action being 
complete, this claim is again presented for our review.  

In reviewing all of the evidence, both new and old, we note 
that the veteran was assessed with osteoarthritis in his 
hands in a medical record dated June 1985, and a July 1985 
record shows that he was assessed with possible seronegative 
rheumatoid arthritis.  

Records dated January and March 1986 reveal that the veteran 
was assessed with a rash after taking Zantac, an impression 
of dermatitis medicamentosa was given, and it was noted that 
the veteran "cleared" on Benadryl.  A private medical 
record dated September 1986 reveals that the veteran was 
diagnosed with acne vulgaris, cystic.  

The report of an August 1987 bone scan shows that there was a 
"slight increase in uptake", "most likely arthritic 
changes".  

Extensive depositions were conducted in 1989 in conjunction 
with the veteran's civil case.  A VA physician who treated 
the veteran first noted that Tagamet could cause arthralgias, 
but not arthritis, and although the symptoms of arthritis 
could be aggravated, they would disappear after withdrawal of 
the drug.  The deposition of another physician, Dr. Walton 
was somewhat equivocal as to the relationship between the 
veteran's specific case and medications prescribed for him.  
Dr. Powers stated that Tagamet could aggravate pre-existing 
arthritis, expanded on the general predisposition of "some 
drugs" to unmask latent disease, and then noted that Tagamet 
and Zantac are not very common precipitators.  A medical note 
dated March 1989 shows that the veteran had manifested 
lipomas.  

A letter, dated May 1990, was submitted by a Dr. McWhorter, 
who stated that the veteran had seronegative arthritis and 
dermatitis that was related to Tagamet since 1985.  

A January 1991 medical note shows that the veteran manifested 
diffuse arthralgia, with studies showing it most likely due 
to arthritic changes.  A March 1991 VA examination (VAE) 
report shows a diagnosis of Grade II acne with a component of 
pseudofolliculitis barbae, and also notes that "his acne is 
now well controlled with medication".  A medical note dated 
May 1991 shows that there was no evidence of inflammatory 
arthritis at that time.  

Optometry records dated March 1992 note the veteran's dry 
eyes and diagnose glaucoma.  The report of a September 1992 
VAE shows diagnoses of status post duodenal ulcer, positive 
ANA, bunions, and acne back scars.  The report of an October 
1992 VA contract examination with a Rheumatologist shows that 
the veteran had a lipoma removed from his back, that he had 
very mild osteoarthritis, mainly in the thumb, had 
tendonitis, bursitis, arthralgia, rheumatoid arthritis, was 
status post lipoma, and that there was no evidence of 
inflammation.  

A medical opinion provided in October 1996 shows that the 
veteran had some arthraligias, with very little evidence of 
arthritis, but that he instead has some tendonitis and 
bursitis.  That record also notes that although Sjogren's 
syndrome was suggested previously as a possible diagnosis, it 
was not confirmed, and that if it were to be confirmed, it 
would not be service connected, because it is most likely 
that a viral infection initiates autoimmune disorders.  That 
opinion also noted that a memo from the veteran's 
representative listed the removal of a lipoma from the 
veteran's back as a claim for "lymphoma", a disorder that 
the veteran did not have.  A November 1996 medical note shows 
that DJD [degenerative joint disease] was shown in the 4th 
digit of the veteran's right hand.  A laboratory examination 
report, dated December 1996, shows that an ANA [antinuclear 
antibody] and Rheumatoid factor test were positive.  The 
comment notes that a "positive test in undiluted serum 
indicates a very low RF titer.  This may exist in a variety 
of other disease states, including: L.E., endocarditis, TB, 
Syphilis, sarcoid, cancer, viral infections, diseases of the 
liver, lung and / or kidney."

A July 1997 treatment record notes that the veteran's 
allergies included Tagamet and Zantac.  That record also 
shows that the veteran was assessed with "a connective 
tissue disease, especially Sjogren's syndrome".  

The report of a November 1998 review is of record and shows 
that the veteran reported a history of headaches, skin rash, 
acne and then polyarthralgia with Tagamet and Zantac.  The 
examiner noted that the veteran claimed to be having signs 
and symptoms of arthritis, and noted that data collected on 
different drugs indicated that arthralgia with possible 
exacerbation of pre-existing arthritis was possible.  In 
conclusion, the examiner noted that it could not be denied 
that his symptoms at present (that have to be evaluated by a 
rheumatologist) may in some way be related to Tagamet and 
Zantac in 1985.  

A letter from the Chief of the Rheumatology section of a VA 
facility is dated March 1999.  That letter shows that the 
Chief reviewed the veteran's records, and provided an 
opinion.  Further, the Chief notes that the veteran had been 
seen in the Rheumatology Clinic, and that examination failed 
to reveal findings of a systemic inflammatory rheumatic 
disease.  "Moreover, radiographs were consistent with 
degenerative joint disease [DJD]".  The Chief concluded 
"Based on my review of the records and my knowledge and 
experience as a rheumatologist, I think that it is very 
unlikely that [the veteran's] symptoms are related to 
treatment with these medications.  As noted above, it is far 
from clear that [he] has a systemic rheumatic disease.  
Indeed, it is more common that when an ANA is detected, it is 
in a normal person than in one with a rheumatic disease."  
In addition, the Chief concluded that:

I think that there is very little 
evidence that [he] has Sjogren's 
syndrome.  It is more likely that he has 
sicca symptoms that are due to his 
chronic rhinosinusitis.  Finally, if [he] 
did have a rheumatic disease, it would 
most likely be systemic lupus 
erythematosus (based on the history of 
photosensitivity, mucosal ulcers, joint 
symptoms, and the ANA).  At times this 
disorder is related to the exposure to 
certain drugs.  However, in these 
situations the symptoms resolve with 
discontinuation of the drug.  The 
persistence of symptoms despite 
continuation of the drug would argue 
against the relationship.   

A medical note from the Las Vegas VAMC, dated June 1999, 
shows that the veteran was seen for a follow up examination 
of his connective tissue disease.  It is also noted that his 
allergies include Tagamet and Zantac.  The assessments were a 
historical right eye problem, undifferentiated connective 
tissue disease, and lower back pain prob[ably] secondary to 
DJD [degenerative joint disease].  

The report of a September 1999 VAME reveals a diagnosis of 
degenerative joint disease of the knees and hips with Lass of 
function due to pain.  The examiner also noted that the x-ray 
report reportedly showed minimal degenerative joint disease 
of the knees and hips.  The examiner also noted that "I do 
not believe that this veteran has Sjogren's syndrome.  It is 
my opinion that the etiology of his disorder is unknown and 
it probably was not aggravated by his administration of 
Tagamet or Zantac while he was in the service.  I too did not 
observe any noticeable skin condition."  

After a review of the evidence, both old and new, we 
determine that the claim is well grounded.  Specifically, we 
point to the VA report dated November 1998, and the less 
speculative McWhorter letter dated May 1990.  See generally, 
Obert v. Brown, 5 Vet. App. 30 (1993).

However, we also determine that while this evidence may serve 
to well ground the claim, a review of the entire evidentiary 
record shows that the preponderance of the evidence is 
against the claim.  

We note that the veteran's overall medical condition appears 
very complex.  However, in making this determination, we find 
that the letter from the Chief of the Rheumatology section, 
dated March 1999, most compelling.  That letter shows that 
examination of the veteran in the Rheumatology Clinic failed 
to reveal findings of a systemic inflammatory rheumatic 
disease.  The Chief found "Based on my review of the records 
and my knowledge and experience as a rheumatologist, I think 
that it is very unlikely that [the veteran's] symptoms are 
related to treatment with these medications."  In addition, 
the Chief determined:  "I think that there is very little 
evidence that [he] has Sjogren's syndrome.  It is more likely 
that he has sicca symptoms that are due to his chronic 
rhinosinusitis."  In addition to providing a diagnosis of 
the veteran's disorder based on a review of the evidentiary 
record, the Chief concluded:  "Finally, if [he] did have a 
rheumatic disease, it would most likely be systemic lupus 
erythematosus... .  At times this disorder is related to the 
exposure to certain drugs.  However, in these situations the 
symptoms resolve with discontinuation of the drug.  The 
persistence of symptoms despite continuation of the drug 
would argue against the relationship."  This opinion is 
compelling because the Chief highlighted the pertinent 
medical evidence supporting each conclusion, reviewed the 
veteran's medical history, and based his opinion on his 
knowledge and experience as a rheumatologist.  

The examiner at the veteran's September 1999 examination also 
noted that "I do not believe that this veteran has Sjogren's 
syndrome.  It is my opinion that the etiology of his disorder 
is unknown and it probably was not aggravated by his 
administration of Tagamet or Zantac while he was in the 
service.  I too did not observe any noticeable skin 
condition."

Finally, we point out that the veteran was also examined in 
June 1999 by his choice of a physician from the Las Vegas 
VAMC.  That medical note shows that his allergies include 
Tagamet and Zantac.  The assessments were a historical right 
eye problem, undifferentiated connective tissue disease, and 
lower back pain prob[ably] secondary to DJD [degenerative 
joint disease].  However, this record, similar to the much 
more persuasive majority of the medical evidence in this 
case, does not show a relationship between arthritis and 
Tagamet or Zantac.  

In conclusion, we find that this evidence is more probative 
than the evidence showing that the veteran's seronegative 
arthritis is related to Tagamet.  We note that the McWhorter 
letter, while indicating that the veteran presented with the 
same symptomolgy since 1985, did not show that he has 
reviewed the veteran's medical records in his claim file, and 
did not explain how he reached that medical conclusion, or on 
which tests and studies it was based, as did the letter from 
the Chief of the Rheumatology service.  In addition, the 
Chief had an additional nine years of medical evidence to 
consider.  Thus, although the veteran's medical history is 
complex, as the preponderance of the evidence before us is 
against the claim of service connection for an arthritis 
disability based on Tagamet or Zantac, it must be denied.  


II.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for a skin disorder, and if so, 
is the claim well grounded.

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 20.1100 (1998); see also 38 U.S.C.A. § 7104(b) (West 1991).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  The United States 
Court of Appeals for Veterans Claims concluded in Elkins that 
the Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran claims that he currently manifests a skin 
disorder that is due to his ingestion of Tagamet or Zantac.  
In November 1988, the Board denied his claim on the basis 
that the evidence did not show that presence of a skin 
condition that was secondary to Tagamet or Zantac.  The 
evidence received since that decision relevant to a skin 
condition includes a letter, dated May 1990, submitted by a 
Dr. McWhorter, who stated that the veteran had seronegative 
arthritis and dermatitis that was related to Tagamet since 
1985.

As this evidence is both new and material on its face, the 
claim is reopened, and the question that must now be 
addressed by the Board is whether the claim is well grounded.  

A review of the entire record, both new and old, shows that 
records dated January and March 1986 reveal that the veteran 
was assessed with a rash after taking Zantac, an impression 
of dermatitis medicamentosa was given, and it was noted that 
the veteran "cleared" on Benadryl.  A private medical 
record dated September 1986 reveals that the veteran was 
diagnosed with acne vulgaris, cystic.  There is no medical 
evidence which relates this specific disorder to treatment 
for service connected ulcer disease.

A March 1991 VA examination (VAE) report shows a diagnosis of 
Grade II acne with a component of pseudofolliculitis barbae, 
and also notes that "his acne is now well controlled with 
medication". 

An emergency room record dated July 1998 notes that the 
veteran's skin is dry and warm with a good color.  

The medical record dated June 1999 reveals that examination 
of the veteran's skin showed "no vasculitic infarcts or 
rash".  

The report of a September 1999 VAME reveals that the examiner 
noted:  "I too did not observe any noticeable skin 
condition."

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incidence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

In addition, we note that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 
1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).

We find that the claim for a skin condition is not well 
grounded, it must be denied.  Although records dated January 
and March 1986 do reveal that the veteran was assessed with a 
rash after taking Zantac, and an impression of dermatitis 
medicamentosa was given, we must point out that it was noted 
that the veteran "cleared" on Benadryl.  Thus, the evidence 
does not show that the veteran manifests dermatitis, 
medicamentosa or otherwise, that is related to Zantac.  

Additional records do show that he was assessed with other 
skin conditions, in September 1986, he was diagnosed with 
acne vulgaris, cystic, and a March 1991 VA examination (VAE) 
report shows a diagnosis of Grade II acne with a component of 
pseudofolliculitis barbae.  However, that record also notes 
that "his acne is now well controlled with medication", and 
there is no competent evidence relating it to medication 
prescribed for ulcer disease.  

Finally, we note that the current medical evidence does not 
show that presence eof any skin disorder.  Specifically, the 
July 1998 record, shows that his skin is dry and warm with a 
good color; the medical record, dated June 1999, reveals that 
his skin showed "no vasculitic infarcts or rash"; and the 
report of the September 1999 VAME, which reveals that the 
examiner noted:  "I too did not observe any noticeable skin 
condition."

Therefore, as the medical evidence before us does not show 
the presence of a current skin disorder, a well grounded 
claim is not present, and the claim must accordingly be 
denied.  Moreover, even if the veteran has extant active acne 
or scarring, there is no positive medical evidence relating 
it to service or treatment for a service connected disorder.


III.  Entitlement to service connection for lipoma as a 
result of exposure to herbicides.

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  In addition, a disease 
associated with exposure to certain herbicide agents listed in 
38 C.F.R. § 3.309(e) (1999) will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. 

For the purposes of this section, the term herbicide agent 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era, specifically:  2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307(a)(6)(i) (1999).

For VA purposes, the Vietnam Era began on February 28, 1961 
and ended on May 7, 1975, for veterans who served in Vietnam 
during that time period.  38 C.F.R. § 3.2(f) (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(ii) (1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, prostate cancer, porphyria cutanea 
tarda, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The Agent Orange-related diseases listed above shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).  

Records dated March 1989 show that a biopsy of the right 
sacral area was performed.  The pathology report of the same 
date shows that encapsulated masses of mature fat were 
present consistent with lipomas.  No atypia was seen.  

The October 1996 VA opinion noted that the veteran's 
representative "stated in his letter of May 23, 1996 that 
the veteran had 'a lymphoma removed from his back'.  This is 
an error.  [The veteran] had a lipoma removed which is a 
benign fatty tumor and not related in any way to either a 
lymphoma or sarcoma."  

First, we note that lipomas are not an Agent Orange related 
disease that is listed at 38 C.F.R. § 3.309(e) (1999), thus a 
lipoma disorder would not be presumptively service-connected 
on that basis.  However, a claimant may also establish 
service connection with proof of actual direct causation as 
noted above.  Combee, 34 F. 3d 1039 (Fed.Cir. 1994).  

However, we also note that a current disability is not 
manifested.  First, as the VA physician noted in October 
1996, a lipoma is a "begin fatty tumor and not related in 
any way to either a lymphoma or sarcoma".  Second, the 
evidence shows only that the veteran had lipomas removed, it 
does not show the presence of a current disorder.  Moreover, 
there is no evidence that relates the lipoma to herbicide 
exposure or service in any other way.

As indicated above, the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).

Therefore, as the claim for a lipoma disorder is not well 
grounded, it must accordingly be denied.  

	

ORDER

Entitlement to service connection to arthritis, secondary to 
medications taken for a service-connected duodenal ulcer 
disability, is denied.

The appeal to reopen a claim of entitlement to service 
connection for a skin disorder is granted.  

Entitlement to a skin disorder is not well grounded and 
denied.

Entitlement to service connection for a lipoma disorder is 
not well grounded and denied.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

